Citation Nr: 1036199	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a higher initial evaluation for cervical spine 
arthritis/degenerative disc disease, assigned a 20 percent rating 
prior to April 20, 2009, and a 30 percent rating effective that 
date, to include entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1961 to April 1967, 
and from July 1967 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of June 
2003, which granted service connection for cervical spine 
degenerative disc disease; the Veteran appealed the rating 
assigned.  In a decision dated in February 2008, the Board denied 
the appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a joint motion for 
remand (JMR) to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; a January 2009 Court order granted the JMR.   

Pursuant to the JMR, the Board remanded the appeal in July 2009.  
In the course of appellate development, in a November 2009 rating 
decision, the RO increased the rating from 20 percent to 30 
percent, effective April 20, 2009.  The rating issue, now two-
tiered as set forth on the title page, remains on appeal, as a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he is 
satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran alleges entitlement to a higher rating for his 
cervical spine disability.  The relevant medical evidence of 
record includes VA examination reports dated in December 2002, 
November 2004, and June 2007, VA treatment records dated up to 
August 2002, and statements from W. McLeod, D.O., dated in 
January 2004, July 2004, and April 2009.  Although this evidence 
provides sufficient information to rate the symptoms affecting 
the cervical spine itself, the Veteran has degenerative disc 
disease, and claims to have nerve root symptoms radiating into 
the upper extremities.  A magnetic resonance imaging (MRI) scan 
in May 2005 did not specifically report any herniated cervical 
discs, but there was a bulging disc with mild cord contact noted 
at C5-6.  

The rating schedule for evaluating disabilities of the spine 
changed during the pendency of this claim.  Where a law or 
regulation changes during the course of an appeal, the version 
most favorable to an appellant applies, except that the revised 
version can be applied no earlier than the effective date of that 
change.  VAOPGCPREC 3-2000 (2000).  With respect to 
intervertebral disc syndrome, under the old criteria, in effect 
prior to September 23, 2002, all symptoms associated with 
intervertebral disc syndrome were rated under a single diagnostic 
code, based on whether symptoms were mild, moderate, severe, or 
pronounced.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Under the new criteria, intervertebral disc syndrome may be rated 
based on a General Rating Formula for Diseases and Injuries of 
the Spine, or based on incapacitating episodes, whichever result 
in the higher evaluation when combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Under the 
general formula, any associated objective neurologic 
abnormalities are to be evaluated separately under an appropriate 
diagnostic code.  Id., Note (1).  

On the VA examination in June 2007, the Veteran was diagnosed as 
having multilevel degenerative disc disease with radiculopathy.  
There is insufficient information, however, of the nature and 
severity of any symptoms of radiculopathy.  Moreover, the basis 
for the diagnosis of radiculopathy is not shown; although the 
Veteran claimed to be unable to use the right upper extremity, 
the only pertinent objective finding was that strength in the 
upper extremities was 3/3.  As to the diagnosis of multilevel 
degenerative disc disease, the examiner based this on an August 
1992 MRI, rather than the more recent May 2005 MRI, which was in 
the claims file at the time.  

Meanwhile, Dr. McLeod has opined that the Veteran has severe 
intervertebral disc syndrome, with characteristic radicular 
syndrome of pain, weakness, atrophy, and sensory impairment.  He 
states that there is paresthesias or numbness in the sensory 
distribution, deep tendon reflexes in the root distribution were 
depressed or lost, and muscles supplied by the impaired root had 
become weak, wasted, and flaccid and showed fasciculation.  He 
writes that the Veteran has a syndrome of sensory loss, muscle 
weakness and atrophy, decreased deep tendon reflexes, and 
vasomotor symptoms, simultaneously affecting many nerves.  His 
paralysis was severe; his hand and arm strength were greatly 
decreased, with right hand half that of the left hand.  He 
reports that the Veteran has noticeable atrophy of the neck, 
shoulders, both biceps, and triceps, and both forearms.  

There are, however, credibility problems with Dr. McLeod's 
reports.  He describes himself as the Veteran's primary care 
physician for many years, since about 1994, but the Veteran 
stated, at the time of his December 2002 VA examination, that he 
had a primary care physician at VA, and did not have a primary 
care provider in the private sector.  On the November 2004 VA 
examination, he said that he saw a VA doctor and a private doctor 
(Dr. Nagel), both in the town where he lives; he did not mention 
Dr. McLeod as a treatment provider.  In contrast, the address 
provided by Dr. McLeod throughout the appeal period-and before, 
in an August 1999 letter-is in a town approximately 130 miles 
away.  He has referred, as recently as April 2009, to an MRI 
obtained in 1992, but completely ignored the 2005 MRI, which 
seems unlikely if he was in fact the Veteran's primary care 
physician at that time.  

Other factors involve the probative value of Dr. McLeod's 
reports, including his statements that the Veteran has ankylosis 
of the entire cervical spine.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  In 
April 2009, the assertion that the Veteran had ankylosis was 
followed directly by the range of motion findings, which showed 
some range of motion all directions, and left rotation to 60 
degrees; this is not consistent with a finding of ankylosis.  
Additionally, the April 2009 report does not specifically state 
that the Veteran was examined; therefore, it unclear where he 
obtained all of the specific findings he reported.  

Nevertheless, despite considerable problems with the credibility, 
knowledge, and provenance of Dr. McLeod's statements, the VA 
examinations after the December 2002 examination are insufficient 
to determine whether there are any symptoms of radiculopathy, and 
if so, exactly what symptoms are present.  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Thus, an examination must be scheduled.

The picture is further complicated by the fact that the symptoms 
involving the right upper extremity, including decreased grip 
strength, were specifically attributed to the Veteran's right 
shoulder disability in the June 2003 rating decision, and used to 
support an increased rating from 20 percent to 30 percent granted 
in that rating decision.  Care must be taken to avoid pyramiding, 
i.e., rating the same symptoms under separate diagnostic codes.  
See 38 C.F.R. § 4.14.  
 
In addition, Dr. McLeod has stated that the Veteran is unable to 
work due to his cervical spine symptoms.  Subsequent to the 
October 2008 Board decision and remand, the Court issued a 
decision holding that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, a TDIU 
claim is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In view of the Rice decision, the TDIU 
aspect of the claim must be remanded, rather than referred, to 
the RO for initial development and consideration.  

The law provides that a TDIU may be granted where the schedular 
rating is less than 100 percent upon a showing that a veteran is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  To qualify for a TDIU rating based 
on schedular requirements, the evidence must show that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his or her service-connected 
disabilities and there is one disability ratable at 60 percent or 
more, or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability rating of 
70 percent.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's combined service-connected disability 
rating is 40 percent prior to April 20, 2009, and 50 percent as 
of that date.  Where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

Accordingly, the case is REMANDED for the following action:


1.  Provide VCAA notice with respect to the 
TDIU aspect of the Veteran's higher rating 
claim, to include the evidence needed to 
substantiate the claim on both a schedular 
and extraschedular basis.  

2.  Ask the Veteran to complete and return a 
VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon 
Unemployability, and/or other document 
containing the necessary employment and 
education history.  

3.  Obtain all VA treatment records dated 
from August 2002 to the present, in 
particular, records of any treatment or 
evaluations of cervical spine and/or upper 
extremity complaints, to include any and all 
relevant diagnostic studies, such as X-rays, 
MRIs, and/or nerve conduction studies.  

4.  Ask the Veteran to identify and authorize 
the release of records of all non-VA medical 
treatment and evaluations received after 
August 2002 March 2007 for cervical spine 
and/or upper extremity complaints, including 
treatment by Dr. Cullen.  Obtain all records 
of treatment adequately identified.  

5.  Tell the Veteran that there are problems 
with the credibility of Dr. McLeod's 
statements (discussed on page 4, above), and 
ask the Veteran to authorize the release of 
Dr. McLeod's actual treatment records, if he 
wishes Dr. McLeod's evidence to be given 
probative value.

6.  Then, schedule the veteran for a VA 
neurology examination, to be conducted by a 
physician (M.D. or D.O.), preferably a 
neurologist, if available,  to determine 
the scope and current manifestations and 
severity of his service-connected 
degenerative disc disease of the cervical 
spine.  Because of the widely varying 
symptoms noted in the medical records, it is 
essential that the entire claims folder be 
made available to the examiner prior to the 
examination.  All symptoms should be reported 
in detail, in particular, any neurological 
symptoms of the cervical spine condition, 
such as radiculopathy, which affect one or 
both upper extremities.  Objective 
manifestations must be clearly identified, as 
well as the specific nerve(s) involved.  Any 
indicated tests should be obtained prior to 
the final opinion.  The examiner should state 
whether any neurological symptoms present in 
the right upper extremity, such as reduced 
grip strength, are related to the cervical 
spine condition, the service-connected right 
shoulder condition, or to other, unrelated 
causes.  

7.  Then, after ensuring that the VA 
examination report is complete, and any other 
needed notification or assistance has been 
provided, the RO should adjudicate the claim 
for a higher rating for a cervical spine 
condition, as well as entitlement to a TDIU 
rating.  In evaluating the cervical spine 
condition, the RO must ensure to avoid 
rating the same symptoms under separate 
diagnostic codes pertaining to the 
cervical spine condition and the right 
shoulder condition (see June 2003 rating 
decision for symptoms associated at that 
time with right shoulder condition).  
Any needed corrective action must be 
taken.  Consider whether to refer the higher 
rating and TDIU claims for extraschedular 
consideration.  If the decision is adverse to 
the Veteran, furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



